Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 1 of 9 PAGEID #: 5




                                                                          vudge Watson

               uUk                                            WAGISTRATE JUDGE


     CJi^o                      6^   'jiCj, %^CeU\r.y .


       In 0 fA/^sf'lSfQO^(/

    -n^lJ —




                       Cja^s i^cTxG^f Cxi/XL                                 A^^meT--
       Gsi^i^PO/Z^i^zOuS bAi\](^t/Z
             nEi/\ ^Od.'-/ [)r''^^iMjL(/ nUj
      {"idyhof~ hxiLdiM^
         f     .   J   A    .   .                         .   .


                                                                      j         ,J




        fo                 Sr M/^i       P(i<ya hzej/             ^



             C^C£€d(^"f^
Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 2 of 9 PAGEID #: 6
Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 3 of 9 PAGEID #: 7




 J^J. Aico i/iofSfhna "y^ iU^'u^ xj^CtThMrWy y^
Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 4 of 9 PAGEID #: 8
Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 5 of 9 PAGEID #: 9




                                                                     Htji




     % bjlK^t!C^uU^-j
Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 6 of 9 PAGEID #: 10




                               C/^Ti e^A/




                                         'U/Cc^vUia,                V5"6f^
          Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 7 of 9 PAGEID #: 11

Summary View for FOSTER, CHRISTOPHER                                                                                                Page 1 of 2


                                                                                               FOSTER, CHRISTOPHER
                                                                                                            BCI: €335557 InmatelD: A665579
                                                                                                   Facilit> Code: SOCF Housing Area; A Ks 06
                     I m                                                                                      28 Y old Male, DOB: oa/10/1988
                                                                          P.O. BOX ^5699. SOLH HERN OHIO CORRECnONiVL FACILin,
                                                                                                                      LUC.ASMLLE, OH 45699
                                                                                                                        Home: 740-259-3344
                Guarantor; FOSTER, CHRISTOPHER
                                                                                 Appointment I aciUts": SouUiern Ohio Correctional I acilitj

01/25/2017                                                                                             Progress Notes; Diwid C Conlcy-CNP


 Current Medications                                        Chief Complaint
 None                                                       1. MERi-19-2017 X ray ortJered.
                                                            2. pt refused, see HPI for additional notes
 MentaJ/Medica! History
 GSVV to bilateral legs, head, chest, lungs, left arm.      History of Present illness
 Hard of hearing                                            Generic HPI:
 .•Vrthritts                                                    2016-12-01NORTRIPTYLINE 50MG CAPSULE(S) iQPM 2016-12-29
 Headaches
                                                            2017-06-28
 Misuse of medications
 Neurontin icvei non-dctectable 5/31/13                         2016-12-01 COAL TAR 1% SHAMPOO AAA QOD PRN1-90 2016-12-01
 Carbamazcpine icvei ln\v and d/c 7/10/13                   2017-02-28
 chronic pain s/p GSWs                                          2016-12-01 TRmMCINOLONE ACET 0.1% CREAM AAA QD PRN 2016-
♦ Left leg
         parahsis, S/P GSW 6/1/2012. Resolved
                                                            12-012017-02-28.
18/aon, Not paral>Tted onexam 9/26/2014
 Elevated glucose 6/26/2012                                     notified per security that pt refused to come to docot visit. I went to cell
                                                            blockfor verificationof refusal, when approached the cellfront, pt was sitting
 Allergies/Intolerance                                      on the edge of the bed. I asked pt if he had refused DSCvisit in which he
 Penicillin                                                 reploied, "I did not refuse, I need a wheilchair" I adiised the pt that the
                                                            escorting officer had infact brought a wheelchair to the block. ZHe then
                                                            became argumentativr. staring that he was suppposed to have a wheelchair all
                                                            the time. I quickly adidsed Mr. Foster that he had an order from the ALP
                                                            stating he could use a wheelchair for long distance amhulation. Pt is
                                                            questioning why is order was changed, I told him that he would need to ask the
                                                            ALP, as he is the one who writes the orders. Pt shows no signs or symptoms of
                                                            acute distress while I was at cell front. Ft advised to complete HSR if he needs
                                                            any further medical attention.




                                                            Elcctronieallv signed bv Virginia Durham-LPN , VRD on 01/23/2017
                                                            at 02:28 PM EST

                                                            Sign off status; Completed




               Patientr FOSTER, CHRISTOPHER DOB; os/10/1988 Progress Note: Dsiid CConley-CNP 01/                                £3/2017
                                       Note generated fcy                 fEMRJPM SoHware /iwvw eClinicnIWorks com)
                                                         Fosta-V. ToO 31i5oK®4 Disoaweiy Disdlosiaie

https://ec.wapp.clFG.oh!o.gov;8080/mobiledoc/jsp/.ca{alog/xiinl''printC.hartOptio.ns.jsp?encounter!D=4 i... 9/19/2017-
      Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 8 of 9 PAGEID #: 12

Summaiy View for FOSTER, CHRISTOPHER                                                                           Page 2 of 2



                                                                 Soutlicrn Ohio Correctional Facility
                                                                             1724 Ste Rl 7^8
                                                                          LucusviHe, OH 45699
                                                                            Tel: -40-259-3544




      Patient: FOSTER. CHRISTOPHER        DOB: 02/io/i9«8         Progrcs.s Note: Datid C Conley-CNP    o 1/23/2017
                         Nate generated by eCiin!calWori<$ EMR/FM Software twww eChnicaiWorks comj




                                         FiBSter w ToQ aiSocO* DSsonwray Dttsdtosure
.httDKv7ecwapp.dn;.ohio.aov;808Q/mobiledoc/isp'catatogjcmFpEjjatCharlOptions.jsp?encounter!D=41... 9/19/2017^ .
  4P'S<0      /.-^•^•^
    Case: 2:19-cv-01576-MHW-KAJ Doc #: 1-2 Filed: 04/24/19 Page: 9 of 9 PAGEID #: 13

¥^^"0                SZ-GAh                                               ll3AaiiOd




                                       jycAf f^¥/)


                                   '3*''Ezi
